DETAILED ACTION

This office action is in response to the application filed on 6/28/19.  Claims 1-8 and 17-23 are pending.  Claims 1-8 and 17-23 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 18, 22, and 23  are rejected under 35 U.S.C. 112(a) , as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 4 recites “a cone” and claim 18 recites “a bolt to tighten the cone.”  However, Applicant’s specification and drawings do not provide any details of these structures; these structures are found in Fig. 1 at #17 and #18, but no detail drawing is provided, and no details of these structures can be ascertained.  However, a patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987). See MPEP §2164.01.  Therefore, absent a detailed description of these structures in the disclosure, these structures are assumed to be old and well known in the art of surgical tables.




In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2021/0137635 to Gomez et al. (“Gomez”).
Claim 1.  A stabilization device (Gomez, Fig. 1) for stabilizing a robotic arm (Gomez paragraph [0052] discloses use with a robotic surgical arm) attached at a fixing point (Gomez, Fig. 1, #90, left side) on a predefined side of an operating table, the stabilization device comprising a first fixation device (Gomez, Fig. 1, #104a) configured to attach the stabilization device to the robotic arm, a support structure (Gomez, Fig. 1, #110) joined to the first fixation device, and a second fixation device (Gomez, Fig. 1, #104b) joined to the support structure, the second fixation device being configured to fix the stabilization device to the operating table (Gomez, Fig. 1), wherein the first fixation device is attachable to the robotic arm (Gomez, Fig. 1, #104a attaches to robotic arm #60), and the stabilization device is configured such that the second fixation device is fixable to the operating table at a fixation location located at another place (Gomez, Fig. 1, #90, right side of table) than at the predefined side of the operating table.
Claim 2.  The stabilization device of claim 1, wherein a support dimension of the stabilization device is configured such that the fixation location of the second fixation device is located at a side of the operating table opposite to the predefined side of the operating table (Gomez, Fig. 1, rails #’s 90 are on opposite sides of the operating table).
Claim 3.  The stabilization device of claim 2, wherein the second fixation device is configured to be attached to a side rail of the operating table (Gomez, Fig. 1, #’s 90).
Claim 17.  The stabilization device of claim 1, wherein the second fixation device comprises a clamping device (Gomez, Fig. 3, #114).
Claim 19.  The stabilization device of claim 1, wherein the second fixation device is fixed to the operating table by a screw (Gomez, Fig. 3 teaches a threaded shaft at #115).
Claim 20.  The stabilization device of claim 1, wherein the support structure is shaped for joining the first fixation device and the second fixation device (Gomez, Fig. 3, brace #112 is shaped for joining two mounting devices #’s 104a/104b).
Claim 21.  The stabilization device of claim 1, wherein a support dimension of the stabilization device is configured such that the fixation location of the second fixation device is located underneath the operating table (Gomez, Fig. 3, #104a, 112, and 104b are located “underneath” tabletop #30).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0137635 to Gomez et al. (“Gomez”), in view of US Patent 4,143,652 to Meier et al. (“Meier”).
Claim 4.  The stabilization device of claim 3, wherein the first fixation device comprises a cone (Gomez does not disclose a cone; however, clamps that include a conical mechanism are well known in the art of surgical beds, such as taught by Meier which teaches a clamping mechanism in Fig. 12 which comprises a conical portion at #85; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a conical-type clamp on the surgical bed of Gomez since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results, and replacing the clamp of Gomez with a conical-type clamp would have been simple substitution of one known element for another to obtain predictable and obvious results).
Claim 5.  The stabilization device of claim 4, wherein the support structure is substantially L-shaped having a long leg joined to the first fixation device and a short leg joined to the second fixation device (Gomez, Fig. 3 teaches a long leg #112 attached to a surgical arm interface #108; the two structures are approximately L-shaped; compare to the approximate L-shape of Applicant’s Fig. 1).
Claim 6.  The stabilization device of claim 5, wherein the long leg is bar- shaped (Gomez paragraph [0061] discloses that #112 may be “a rod, a shaft, or plate, etc.” which reads on Applicant’s “bar-shaped”).
Claim 18.  The stabilization device of claim 4, wherein the first fixation device further comprises a bolt to tighten the cone (Meier, Fig. 12 #82).
Claim 22.  The stabilization device of claim 5, wherein the long leg is plate- shaped (Gomez paragraph [0061] discloses that brace #112 may be plate shaped).
Claim 23.  The stabilization device of claim 4, wherein the support structure is adjustable (Gomez discloses in the abstract that “the mounting device is translatable along the auxiliary rail”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0137635 to Gomez et al. (“Gomez”) and US Patent 4,143,652 to Meier et al. (“Meier”), in view of US Patent 5,287,575 to Allen et al. (“Allen”).
Claim 7.  The stabilization device of claim 5, wherein the long leg is configured to be adjustable in length (Gomez does not disclose his brace #112 to be adjustable in length; however Allen teaches a similar apparatus which teaches a telescoping portion at #14 in Fig. 2 that provides for an adjustable width; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the stabilization apparatus of Gomez with a telescoping member as taught by Allen in order to remove that stabilization device of Gomez by increasing the width, or in order to allow the apparatus of Gomez to be used interchangeably on beds of various widths).
Claim 8.  The stabilization device of claim 7, wherein the support structure comprises a threaded connection configured to adjust a length of the long leg (Allen, Fig. 2, #56)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673